Name: EAEC Council: Regulation No 9 defining the concentrations in ores as provided for in Article 197 (4) of the Treaty establishing the European Atomic Energy Community
 Type: Regulation
 Subject Matter: natural and applied sciences;  electrical and nuclear industries
 Date Published: nan

 Official Journal of the European Communities 43 482/60 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 22.2.60 REGULATION No 9 defining the concentrations in ores as provided for in Article 197 (4) of the Treaty establishing the European Atomic Energy Community THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the provisions of the Treaty, and in particular Article 197 (4) and Article 161 thereof; Having regard to the proposal from the Commission ; Whereas the average concentrations in ores must be defined, on the basis of current scientific and technological knowledge, in such a way that the provisions of the Treaty may be applied in accordance with the general objectives laid down for the Community, in particular as regards co-ordination of investment, supply and safeguards ; HAS ADOPTED THIS REGULATION: Article 1 For the purposes of applying Article 197 (4) of the Treaty, average concentrations are the ratio between the weight of the uranium (U) or thorium (Th) contained, in any form whatsoever, in a given quantity of ore and the weight of that same quantity of ore. Article 2 The average concentration is defined as follows :  uranium-bearing ores : any average concentration of 0-1% or more uranium ;  thorium-bearing ores -except monazites : any average concentration of 3% or more thorium ;  monazites : any average concentration of 10% or more thorium or 0-1% or more uranium. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1960. For the Council The President E. SCHAUS